Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

William Britt Morris, D.M.D.
(OI File No. H-15-40033-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-3575
Decision No. CR4594

Date: April 28,2016

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services excluded Petitioner, William Britt Morris, D.M.D., from participation in
Medicare, Medicaid, and all other federal health care programs based on Petitioner’s
conviction of a criminal offense related to the delivery of a health care item or service
under Medicare or a state health care program. For the reasons discussed below, I
conclude that the IG has a basis for excluding Petitioner because he was convicted of
attempting to file a false claim with the Alabama Medicaid Agency and thereby was
convicted of a criminal offense in connection with the delivery of an item or service
under a state health care program. I affirm the 10-year exclusion period because the IG
has proven one aggravating factor, and there are no mitigating factors present. I also
affirm that the effective date of Petitioner’s exclusion is June 18, 2015.

I. Background

By letter dated May 29, 2015, the IG notified Petitioner that, pursuant to section
1128(a)(1) of the Social Security Act, 42 U.S.C. § 1320a-7(a)(1), he was being excluded
from participation in Medicare, Medicaid, and all federal health care programs for a
minimum period of 10 years, effective 20 days from the date of the letter. IG Exhibit
(Ex.) 1 at 1. In the letter, the IG informed Petitioner of the factual basis for the exclusion,
stating:

This exclusion is due to your conviction as defined in section 1128(i) (42
U.S.C. 1320a-7(i)), in the Circuit Court of Montgomery County, Alabama,
of a criminal offense related to the delivery of an item or service under the
Medicare or a State health care program, including the performance of
management or administrative services relating to the delivery of items or
services, under any such programs.

IG Ex. | at 1. The IG extended the exclusion period from the statutory minimum of five
years to 10 years based on the presence of one aggravating factor. IG Ex. 1 at 1-2. As
or the aggravating factor, the IG found that “[t]he acts resulting in the conviction, or
similar acts, that caused, or were intended to cause, a financial loss to a Government
program or to one or more entities of $5,000 or more.” IG Ex. | at 1; 42 C.FR.

§ 1001.102(b)(1). The IG did not consider any mitigating factors. IG Ex. 1; see 42
CFR. § 1001.102(c).

Petitioner, through counsel, timely filed a request for hearing before an administrative
law judge on July 31,2015. On October 7, 2015, Administrative Law Judge Joseph
Grow convened a prehearing conference by telephone pursuant to 42 C.F.R. § 1005.6,
during which he clarified the issues of the case and established a schedule for the
submission of prehearing briefs and exhibits.! The schedule and summary of the
prehearing conference was memorialized in an Order and Schedule for Filing Briefs and
Documentary Evidence (Order), dated October 8, 2015.

Pursuant to the Order, the IG filed an Informal Brief (IG Br.) along with four proposed
exhibits (IG Exs. 1-4). Petitioner thereafter filed his Informal Brief (P. Br.) and seven
proposed exhibits (P. Exs. 1-7). The IG then filed a reply brief (IG Reply). In an Order
dated January 21, 2016, Judge Grow granted Petitioner leave to file written direct
testimony in lieu of in-person testimony, and Petitioner subsequently, on February 8,
2016, filed an affidavit containing his written direct testimony (P. Affidavit). On
February 23, 2016, the IG submitted an objection to Petitioner’s testimony, arguing that
the testimony is immaterial and cumulative, and consisted of a collateral attack on the
underlying criminal conviction. Petitioner filed a response to the objection on March 7,
2016. As Judge Grow recognized that the expected testimony “may raise an issue as to
the loss amounts” and did not otherwise limit the content of the testimony, I conclude it is

' This case was reassigned to me on February 25, 2016.

? Petitioner also filed informal briefs on July 31,2015 in conjunction with his request for
hearing.
appropriate to admit Petitioner’s written direct testimony. I also admit the
aforementioned exhibits and briefs, along with the parties’ filings related to the January
21,2016 Order. CMS has not requested the opportunity to cross-examine Petitioner;
therefore, I will decide this case based on the written submissions and documentary
evidence. See Order § V.

II. Issues

The regulations limit the issues in this case to whether there is a basis for exclusion, and,
if so, whether the length of the exclusion that the IG has imposed is unreasonable.
42 C.F.R. § 1001.2007(a)(1)-(2).

III. Jurisdiction
Ihave jurisdiction to decide this case. 42 U.S.C. § 1320a-7(f)(1); 42 C.F.R. § 1005.2.
IV. Findings of Fact, Conclusions of Law, and Analysis®

1. Petitioner’s conviction of the offense of attempting to file a false claim
with the Alabama Medicaid Agency is a conviction of a criminal
offense related to the delivery of an item or service under a State
health care program and requires an exclusion from Medicare,
Medicaid, and all other federal health care programs for a minimum
of five years.

The Social Security Act (Act) requires the exclusion of any individual or entity from
participation in all federal health programs based on four types of criminal convictions.
42 U.S.C. § 1320a-7(a). In this case, the IG relied on section 1320a-7(a)(1) as the legal
basis to exclude Petitioner, which states:

(a) Mandatory exclusion —

The Secretary shall exclude the following individuals and entities
from participation in any Federal health care program (as defined in section
1128B(f)):

(1) Conviction of program-related crimes.—

Any individual or entity that has been convicted of a criminal

offense related to the delivery of an item or service under title XVIII
or under any State health care program.

5 My findings of fact and conclusions of law are set forth in italics and bold font.
Id. § 1320a-7(a)(1).

The IG argues that, pursuant to 42 U.S.C. § 1320a-7(a)(1), Petitioner’s exclusion is
required based on his conviction for the offense of attempting to file a false claim with
the Alabama Medicaid Agency. IG Br. at 2-5. Petitioner, in the final of the three
informal briefs he submitted, did not dispute that exclusion is warranted or that his
conviction was for a criminal offense related to the delivery of an item or service under
Medicare.* P. Br. 1-3; see 42 U.S.C. § 1320a-7(a)(1). In fact, Petitioner stated that he
“admits that a five (5) year exclusion is warranted, that is what he agreed to and has no
issue with that length of time.” P. Br. at 7. Petitioner goes on to explain that while he
agrees that the five-year exclusion is warranted, “[h]e does, however, believe that the
additional five (5) year enlargement is not reasonable.” P. Br. at 7. As discussed below,
I agree with the parties that exclusion is mandated.

In June 2014, the State of Alabama presented a 59-count indictment to a grand jury
charging that Petitioner had committed 58 counts in violation of section 22-1-11(a) of the
Alabama Code and one count in violation of section 13A-8-3 of the Alabama Code.”®

* Petitioner filed two informal briefs on July 31, 2015 in conjunction with his request for
hearing.

> While the indictment is signed by an Assistant Attorney General, the document
submitted, on its face, does not indicate that a grand jury returned a true bill of
indictment. However, the evidence otherwise demonstrates that Petitioner was indicted
on all 59 counts. See IG Ex. 3.

® A violation of section 22-1-11(a) is a felony under Alabama law, regardless of the
amount of money at issue, and is considered to be a Class C Felony based on the potential
term of incarceration. Ala. Code §§ 22-1-11(a) (1975) and 13A-5-6(a)(3) (1975).
Section 22-1-11(a) pertains to “[a]ny person who, with intent to defraud or deceive,
makes, or causes to be made or assists in the preparation of any false statement,
representation, or omission of a material fact in any claim or application for any payment,
regardless of amount, from the Medicaid Agency, knowing the same to be false; or with
intent to defraud or deceive, makes, or causes to be made, or assists in the preparation of
any false statement, representation, or omission of a material fact in any claim or
application for medical benefits from the Medicaid Agency, knowing the same to be
false.” A violation of section 13A-8-3, theft of property in the first degree, is a class B
felony under Alabama law. Ala. Code. § 13A-8-3(d) (1975). Petitioner pleaded guilty to
an attempt to commit the offense of filing a false claim with the Alabama Medicaid
Agency, and an attempt to commit a Class C felony is a Class A misdemeanor in the
State of Alabama. Ala. Code § 13A-4-2(d)(4) (1975).
Petitioner entered into an undated plea agreement with the State of Alabama, with the
signatories including Petitioner’s counsel, along with a prosecuting attorney and the
Acting Alabama Medicaid Commissioner. P. Ex. 1. The plea agreement indicated that
Petitioner had agreed to plead guilty to a single count of “Attempting to File a False
Claim with the Alabama Medicaid Agency in violation of Ala. Code 1975 § 22-1-11,a
Class A misdemeanor,” and that the State of Alabama would make a motion for nolle
prosequi as to the remaining counts alleged in the indictment.’ P. Ex. 1. at 1. The plea
agreement specified that “[rJestitution in the amount of $360,000.00 will be paid prior to
the sentencing date of October 30, 2014 and will be paid by check drawn on the trust
account of counsel for the defendant or by certified bank check and made payable to the
Alabama Medicaid Agency.” P. Ex. | at 1. The agreement further stated that the
“Alabama Medicaid Agency agrees that the restitution amount stated above satisfies all
claims that the Agency has for overpayments due from the defendant, as identified in the
Agency’s November 6, 2013 demand letter to the defendant.” P. Ex. 1 at 1. On
September 11, 2014, Petitioner appeared in the Circuit Court of Montgomery County,
Alabama (Circuit Court) and entered a plea of guilty to the charge of attempting to file a
false claim with the Alabama Medicaid Agency. IG Ex. 3. On October 23, 2014, the
Circuit Court ordered Petitioner to pay $360,000 in restitution to the Alabama Medicaid
Agency no later than October 31, 2014, and the Alabama Medicaid Agency was listed as
a “victim” on the same document. IG Ex. 4 at 1-2. Subsequently, on October 30, 2014,
the Circuit Court sentenced Petitioner to pay $360,000 in restitution, which had already
been paid in full, along with a 12-month period of incarceration, which was suspended,
and a two-year term of probation.” P. Ex. 2 at 1.

Petitioner, in his most recent brief that was filed in response to the IG’s brief, did not
dispute that his conviction mandates exclusion pursuant to section 1128(a)(1) and did not

7 While the plea agreement references an “amended indictment,” neither party has
submitted a proposed exhibit containing an amended indictment that pertains to the
charge to which Petitioner ultimately pleaded guilty.

® Petitioner submitted a plea agreement that indicates that the restitution amount was
based on a November 6, 2013 letter from the Alabama Medicaid Agency. He has
contended that the November 6, 2013 letter involved an “audit” rather than any criminal
wrongdoing. Petitioner has not submitted a copy of this letter as a proposed exhibit.

° Despite his criminal conviction, the Board of Dental Examiners of Alabama allowed
Petitioner to retain his dental license but placed him on probation for five years and
required that he pay a fine of $100,000 along with administrative costs of $5,000. P. Ex.
7. Petitioner’s violations of the Alabama Dental Practice Act, as found by the Alabama
Board of Dental Examiners, included the performance of various procedures on minor
patients that were not indicated or were improperly performed. P. Ex. 7 at 1.
disagree that his “conviction was of a criminal offense related to the delivery of an item
or service under Medicare or a State Medicaid program.” P. Br. at 2. Petitioner was
convicted of attempting to file a false claim with the Alabama Medicaid Agency, which
is a state Medicaid program, and he was therefore undoubtedly convicted of a criminal
offense related to the delivery of a health care item or service. 42 U.S.C. § 1320a-
T(a)(1); see 18 U.S.C. § 1035(a)(2).

2. A 10-year minimum exclusion is not unreasonable based on the presence of
one aggravating factor and no mitigating factors.

As previously discussed, the Act requires a minimum exclusion period of five years when
the exclusion is mandated under section 1320a-7(a). 42 U.S.C. § 1320a-7(c)(3)(B). In
this case, the IG increased the minimum exclusion period from five years to 10 years
based on the existence of one aggravating factor. IG Ex. 1 at 1-2. The IG has the
discretion to impose an exclusion longer than the minimum period when there are
aggravating factors present. See 42 C.F.R. § 1001.102. Neither the IG nor Petitioner has
argued that there are any mitigating factors as set forth in 42 C.F.R. § 1001.102(c) that
may be considered as a basis for reducing the period of exclusion to no less than five
years. The aggravating factor established in this case is that the loss to a Government
program or other entity as a result of Petitioner’s criminal conduct was $5,000 or more.
Id. § 1001.102(b)(1); IG Br. at 5.

Petitioner argues that “the ten (10) year exclusion is not reasonable” and disputes the
amount of financial loss attributable to his criminal conduct. P. Br. at 3-7; P. Affidavit.
Petitioner explained that the indictment was based on three types of procedures:

“crowns, frenectomies, and operculectomies.” P. Br. at 5. With respect to the indictment
that charged him with submitting false claims with respect to these three types of
procedures, Petitioner stated:

Significantly, the amount of these three (3) procedures is a rather modest
part of the total of $360,000, approximately 20 to 25%. And, Dr. Morris
was never charged with any fraud or misrepresentation as to the majority of
the $360,000 recoupment amount.

P. Br. at 5. Petitioner further argues that “the creative math of the IG . . . of 72 times the
regulatory threshold is plainly erroneous and emphasizes ‘unreasonableness’ rather than
‘reasonableness.”” P. Br. at 5. Thus, in his brief, Petitioner concedes that up to 25%, or
$90,000 of the restitution, was a result of the criminal conduct charged in the indictment.

Petitioner took seemingly inconsistent positions regarding his restitution in his written
direct testimony filed on February 8, 2016. In his affidavit, he denied that any of the
restitution was related to his criminal conduct, stating:
Consequently, it is my position that the amount paid in restitution had
nothing to do with the criminal charges and would have been due in any
event.

P. Affidavit at 3. Yet, on the same page of his written direct testimony, Petitioner also
stated:

The procedures set out in the indictment involved crowns, operculectomies,
and frenulectomies, all of which were actually performed and those
procedures were included as part of the audit and a part of the claimed
recoupment amount. Therefore, I would have been required to pay this
amount whether criminal charges were brought or not.

P. Affidavit at 3. Petitioner also argued, through his written direct testimony, that the
“only act resulting in that conviction was . . . an attempt to file a false claim form
involving three (3) crowns” and that the amount at issue was “well under Five Thousand
Dollars.” P. Affidavit at 4-5.

Petitioner’s arguments are not persuasive. First, while Petitioner ultimately pleaded
guilty to a single misdemeanor count, the plea agreement clearly indicated that restitution
in an amount of $360,000 was mandated. P. Ex. 1. While Petitioner feels the amount of
loss is only the cost of the three crowns that were the subject of his guilty plea to a single
count of attempting to file a false claim, he fails to recognize that he agreed to pay, and
the Circuit Court imposed, $360,000 in restitution.

Petitioner has conceded that “20 to 25%,” or up to $90,000 of the recoupment amount of
$360,000 involves conduct that was detailed in the indictment. While Petitioner feels
that up to $90,000 of claims that were the subject of a 59-felony count indictment
amounts to a “rather modest” portion of the amount he was ordered to pay in restitution, I
disagree that up to $90,000 is a “modest” amount of loss. P. Br. at 5. In fact, $90,000 is
18 times the threshold amount listed for consideration as an aggravating factor. 42
C.F.R. § 1001.102(b)(1); see Robert Seung-Bok Lee, DAB No. 2614 (2015), Jeremy
Robinson, DAB No. 1905 (2004), Donald A. Burstein, Ph.D., DAB No. 1865 (2003) (all
stating that loss amounts substantially greater than the $5,000 statutory threshold is an
“exceptional aggravating factor.”) While the total amount of restitution was $360,000, as
I will address more fully below, I conclude that even based on a loss of up to $90,000 to
the Alabama Medicaid Agency, an agency that oversees medical care for low-income
beneficiaries, a 10-year exclusion is warranted.

I recognize that the IG increased the exclusion period to 10 years based on an aggravating
factor involving the full $360,000 amount of restitution. It is well-established that an
amount ordered as restitution is a recognized measure of the amount of program loss. See
e.g., Juan de Leon, Jr., DAB No. 2533 at 5 (2013); Craig Richard Wilder, DAB No.
2416 at 9 (2011). The IG thus properly considered the full amount of $360,000 as an
aggravating factor. Petitioner contends, however, in his testimony that “it is my position
that the amount paid in restitution had nothing to do with the criminal charges and would
have been due in any event.” P. Affidavit at 3. Petitioner contends that the “majority” of
the $360,000 restitution amount resulted from an “audit” rather than his criminal activity.
P. Br. at 5-6; see P. Affidavit at 2. Petitioner argues that the recoupment of $360,000
“involved documentation issues or process issues and never did I receive any information
or communication during the audit process where it was determined that I made a claim
for a dental service that was not provided.” P. Affidavit at 3. While Petitioner
vigorously disputes the basis for restitution and argues that he agreed to pay restitution
for overpayments resulting from poor documentation and other non-criminal reasons, he
has not provided any evidence in support of his bald assertions, other than his
unsupported testimony. For instance, Petitioner spoke at length about the Alabama
Medicaid Agency’s audit of his procedures that formed the basis of the restitution
amount, yet he quizzically did not submit a copy of the audit or the November 6, 2013
demand letter that is referenced in both his written direct testimony and in the plea
agreement. P. Affidavit at 2-3 and P. Ex. | at 1.

Restitution is addressed in the Alabama Code, Section 15-18-65, and that section states
that “it is essential to be fair and impartial in the administration of justice, that all
perpetrators of criminal activity or conduct be required to fully compensate all victims of
such conduct or activity for any pecuniary loss, damage or injury as a direct or indirect
result thereof.” The term “restitution” is defined in the Alabama Code as “[fJull, partial
or nominal payment of pecuniary damages to the victim,” and the term “criminal
activities,” as it pertains to restitution, is defined in the Alabama Code as “[a]ny offense
with respect to which the defendant is convicted or any other criminal conduct admitted
by the defendant.” Ala. Code § 15-18-66(1) and (3) (1975). There is no provision in the
Alabama Code that contemplates an imposition of restitution in excess of an amount that
“fully” compensates a “victim” of “criminal activity or conduct.” Ala. Code §§ 15-18-65
and 15-18-66(1) and (3). While Petitioner alleges that his agreement to pay restitution
was based on non-criminal reasons outlined in a November 2013 demand letter and audit
report, such an agreement, absent any documentary evidence of the basis for restitution,
establishes that the amount of restitution ordered was presumed to have fully
compensated the victim of Petitioner’s criminal activity, i.e. the Alabama Medicaid
Agency, for the pecuniary loss or damage it suffered “as a direct or indirect result” of
Petitioner’s criminal conduct.” Ala. Code § 15-18-65 (1975).

While Petitioner disputes that the $360,000 he agreed to pay, and was ordered to pay,
represents the amount of loss attributed to his criminal conduct and activity, he has not
explained why he agreed to pay $360,000 in restitution as “[fJull, partial or nominal
payment of pecuniary damages” to the Alabama Medicaid Agency as a result of his
criminal “conduct or activity” if he believes the “vast majority” of that amount of money
was a result of “documentation issues or process issues” and not criminal activity. P.
Affidavit at 3. Petitioner was represented by counsel at the time of his plea agreement,
and his counsel adeptly assisted him in successfully negotiating a guilty plea to a single
misdemeanor offense in the face of an indictment of 59 felony counts. P. Ex. 1; IG Ex. 2.
The sentencing order and plea agreement clearly stated that the restitution amount was
$360,000. P. Exs. 1 and 2; see IG Ex. 4. Petitioner has not alleged that his agreement to
pay $360,000 in restitution (P. Ex. 1), and the Circuit Court’s imposition of $360,000 in
restitution (IG Ex. 4 at 1), was contrary to law. While Petitioner now avers that only “20
to 25%” of the $360,000 amount of restitution was related to the criminal conduct that
was charged in the indictment and the remaining amount was not in any way due to the
charged criminal conduct, he has submitted no probative evidence demonstrating that
$360,000 in restitution was ordered for a purpose other than full compensation of
damages to the victim of his crimes, the Alabama Medicaid Agency." IG Ex. 4 at 2.

As the IG points out, the amount of financial loss to the Medicare program was 72 times
the $5,000 minimum loss amount that triggers consideration of the aggravating factor.
IG Br. at 6. While Petitioner argues that only a portion of the restitution was attributable
to the offenses that were charged in the indictment (P. Br. at 5), he also argues, in his
reply to the IG’s objection to his written direct testimony (P. Reply), that the “the only
acts resulting in his conviction were the attempt to file a false claim for services, while
performed by another, [that] totaled far less than One Thousand Five Hundred Dollars
($1,500).” P. Reply at 4. The $360,000 in restitution ordered clearly supports that the
large amount of loss is a significant aggravating factor. See Robinson, DAB No. 1905
(determining that a restitution amount of $205,000, 41 times the minimum amount
required for the aggravating factor, together with other aggravating factors, supported a
15-year exclusion); Juan de Leon, Jr., DAB No. 2533 (sustaining a 20-year exclusion
based on three aggravating factors including financial loss to federal and state programs
of $750,000, criminal conduct over 20 months, and sentence including incarceration, as

'° T note that the payment of restitution may be ordered to be made within a specified
period of time “as a condition of suspension of execution of sentence or as a condition of
probation.” Ala. Code § 15-18-70 (1975). Furthermore, “[w]hen a defendant whose
sentence has been suspended and placed on probation by the court, and ordered to make
restitution, defaults in the payment thereof or of any installment, the court on motion of
the victim or the district attorney or upon its own motion shall require the defendant to
show cause why his default should not be treated as violation of a condition of his
probation.” Ala. Code 15-18-72(a) (1975). Thus, Petitioner’s agreement that he would
pay $360,000 in restitution to the Alabama Medicaid Agency, which was listed as a
victim on the sentencing order, exposed him to the potential for incarceration if he did not
pay the restitution as directed. I point this out because, if Petitioner felt a majority of the
$360,000 amount due to the Alabama Medicaid Agency did not relate to his criminal
activity, he simply could have paid the amount listed in the November 6, 2013 demand
etter in lieu of agreeing to pay that amount through a restitution payment.

10

well as one mitigating factor of government cooperation); but see Eugene Goldman,
M.LD., DAB No. 2635 at 8 (2015) (stating that determining the period of exclusion is
case-specific and based on an evaluation of the aggravating and mitigating factors in the
case); Paul D. Goldenheim, M.D., DAB No. 2268 at 29 (2009) (stating that comparisons
with other cases are not controlling and are of “limited utility”). While I recognize that
the amount ordered in restitution creates only a presumption that the State of Alabama
sentenced Petitioner in accordance with its law and the restitution amount served as full
compensation to the victim of pecuniary damages resulting from Petitioner’s criminal
conduct, Petitioner has failed to provide any probative evidence rebutting that restitution
was ordered as a result of criminal conduct that victimized the Alabama Medicaid
Agency. Furthermore, Petitioner has not refuted the IG’s assertion that the $360,000 in
restitution was based on his charged criminal conduct and “similar acts,” as is permitted
by law. 42 C.F.R. § 1001.102(b)(1); see Michael D. Miran, DAB No. 2469 at 5 (2012)
(noting both that the amount of restitution provided in a plea agreement “has long been
considered a reasonable measure of program loss” and that an attempt to contest the
restitution figure agreed to in a plea agreement is an impermissible collateral attack under
42 CFR. § 1001.2007(d)).

The IG did not consider any mitigating factors in this case, and Petitioner has not
contended in his brief in response to the IG’s brief that any of the regulatory mitigating
factors are present.'! See 42 C.F.R. § 1001.102(c). Therefore, there is no basis to
mitigate the aggravating factor that the IG considered.

In summary, the 10-year period of Petitioner’s exclusion is not unreasonable based on the
aggravating factor present in this case. The amount of loss caused by Petitioner’s
criminal conduct is more than 70 times the threshold loss amount of $5,000 necessary to
trigger consideration of this aggravating factor. Petitioner’s criminal conduct resulted in
a loss of $360,000 to the Alabama Medicaid program and demonstrates his
untrustworthiness and lack of integrity in dealing with health care programs. I therefore
conclude that the 10-year period of exclusion is not unreasonable. See Robinson, DAB
No. 1905 at 3 (ALJ review must reflect the deference accorded to the IG by the
Secretary).

V. Effective Date of Exclusion

The effective date of the exclusion, June 18, 2015, is established by regulation, and I am
bound by that provision. 42 C.F.R. §§ 1001.2002(b), 1005.4(c)(1).

'" Petitioner raised a mitigating factor based on 42 C.F.R. § 1001.102(c)(1) in
conjunction with his request for hearing, but as previously discussed, the financial loss
due to the acts that resulted in his conviction was greater than $1,500. Therefore, section
1001.102(c)(1) is not applicable.
11

VI. Conclusion

For the foregoing reasons, I affirm the IG’s decision to exclude Petitioner from
participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of 10 years, effective June 18, 2015.

/s/
Leslie C. Rogall
Administrative Law Judge
